Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  5/3/2022. The instant application has claims 1-15 pending. The device for carrying out an deleting of memory based on control signal. There a total of 15 claims.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Election/Restrictions
Applicant’s election without traverse of Group I(claims 1-5, 11-15) in the reply filed on 5/3/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawing filed on 8/20/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim mentions “controller is configurable with respect to a signal shape of maintenance signal”, it unclear what is meant by the term. As it is commonly known that a one/high or zero/low is detected as signal, but an “signal shape” is unclear.

Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “indefinite number” in claim  13 is a relative term which renders the claim indefinite. The term “indefinite number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As the term can be mean any number, thus the claim needs to mention n number, rather than mentioning an indefinite number.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2013/0269032 to Chasko in view of US Patent Pub 2016/0203086 to Ng. 

Regarding claim 1. Chasko discloses  A network-compatible device with a security function for destroying user data, the network-compatible device comprising: a signal input configured to receive a control signal (Par. 0022, fraudulent data is detected); a memory configured to store a first user data(Par. 0013, the network device having stored encrypted data); and a controller configured, upon receipt of the control signal, to carry out a safety function which destroys the first user data in the memory, wherein the network-compatible device(Fig. 1 item 104e, 104c) is inoperable when the first user data is destroyed, (Fig. 1 item 102 controller & Fig. 4 item 440, discard the data encrypted & Par. 0057 & Par. 0022, the fraudulent data is being provided based on power being low or differing from expected values is similar to configuration signal).  

But Chasko does disclose the configuration signal. In the same field of endeavor as the claimed invention,  Ng discloses wherein the controller is further configured, upon receipt of the configuration signal, the configuration signal comprising a second user data, to store the second user data in the memory such that the network-compatible device is enabled to operate based on the second user data(Par. 0010, the buffer memory is erased and ready to accept new key & Fig. 6-erasing of data & Fig. 2-network-connected devices)

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Chasko  invention to incorporate having an configuration signal to accept second user data for the advantage of using the re-writable memory for new key as taught in Ng see Par. 0010.

Regarding claim 2,  the combined device of Chasko  and Ng, Chasko discloses the network-compatible device according to claim 1, wherein the signal input is configured to receive a maintenance signal, and wherein the controller is configured to carry out the safety function if the maintenance signal is not present at the signal input during [[the]] operation of the network-compatible device(Par. 0034, the power meter is measured for erasing & Par.0032).    

Regarding claim 3. the combined device of Chasko  and Ng, Chasko discloses The network-compatible device according to claim 2, wherein the controller is configurable with respect to a signal shape of the maintenance signal to be received by the signal input(Par. 0013, the detecting use of decoy key having certain signal shape).  

Regarding claim 4. the combined device of Chasko  and Ng, Chasko discloses The network-compatible device according to claim 1, further comprising a user interface connected upstream of the signal input, wherein the user interface is configured to detect a user input and to provide the user input via the signal input to the controller, wherein the controller is configurable via the user interface, and wherein the user interface is configured to generate one or more of the control signal or the configuration signal(Par. 0034, the power meter is measured for erasing & Par.0032).  

Regarding claim 5. the combined device of Chasko  and Ng, Chasko does not teach preventing the destruction of data. However, Ng discloses The network-compatible device according to claim 1, wherein the signal input is a digital input configured to receive a coded maintenance signal, wherein the controller is configured to prevent a destruction of the first user data if the Page 2 of 6Application. No. 16/992,338PATENT Amendment dated May 3, 2022Reply to Office Action dated March 15, 2022coded maintenance signal is present at the digital input during operation of the network- compatible device(Par. 0012, the acknowledge is received then no erasing occurs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Chasko  invention to incorporate having an codedn maintenance singe to prevent destruction  for the advantage of prevent uncompromised key from being destroyed as taught in Ng see Par. 0010.


Regarding claim 11. the combined device of Chasko  and Ng, Chasko discloses the network-compatible device according to claim 1, further comprising a network interface, wherein the controller is configured to send a message to at least one further network-compatible device by triggering the security function via the network interface, such that destruction of user data is also triggered on the at least one further network-compatible device(Par. 0022-0023, the fraudulent data detection and sending signal from a geographical location).
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2017/0116440 to Huang which discloses the SoC being prevented from tampering.

US Patent Pub 2018/0013722 to Enos, which discloses the devices being erased based on data attack.

US Patent Pub 2019/0095150 to Sugimoto which discloses the image sensor detecting movement to delete the data.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov